Case 1:20-cv-00794-HYJ-SJB ECF No.1, PagelD.1

Western District of Michigan

399 Federal Bldg

110 Michigan St NW
GrandRapids Ml 49503

Filed 08/21/20 Page 1 of 4

1:20-cv-794
Paul L. Maloney,

United States District Court
Sally J. Berens,

United States Magistrate Judge

FILED - Kz
August 21, 2020 3:26 pry

U.S. DISTRICT
COUR
WESTERN DISTRICT OF MICHIGAN

ma_ Scanned by 4s) 8 [4

 

Alonzo Shaffer
Homeless/Disabled

Real_al2i@yahoo.com

No Address

 

Request for Summons Bring Forth Individuals

AL
CMDA Law Firm
2851 Charlevoix
Dr SE Suite 327,
Grand Rapids, MI 49546

D

Tom Canny
227 W Michigan Ave,

Kalamazoo, MI 49007

Alphabetical coding directional pattern

B ofc Sanit
District 1 Stephanie L Moore
District 2 Zachary D. Bauer

District 3 Tracy Hall

District 4 Michael Seals
District 5 Julie Rogers
District 6 Jennifer Aniano

District 7 Roger Tuinie

District 8 John H. Gisler

District 9 Christine Morse
District 10 Mike Quinn

District 11 Meredith Place

—B_
Richard D McNulty, Counsel
Kalamazoo, MI 49007
Cohl, Stoker & Toskey, P.C.
601 N Capitol Ave « Lansing MI 48933

—~_

Kalamazoo County Sheriff's Office

1500 Lamont Ave
Kalamazoo Ml 49048

Kalamazoo County Government
Prosecuting Attorney
227 W Michigan Ave,

—EW..

Mediator Paula J Manderfield

124 W Allegan St, Lansing,
MI 48933
Case 1:20-cv-00794-HYJ-SJB ECF No.1, PagelD.2 Filed 08/21/20 Page 2 of 4

 

July 29, 2019
2019 JULY 29 Violated Contract
ID: Rule 408: Compromise and Negotiations
insured Kalamazoo County 600.5807-Damages for breach of contract

Claimant: Alonzo Shaffer
Matter No: 65770

Claim No: 1602440

Date of Loss: 08/13/13
Our File No:105474
Kalamazoo County, etc,
File No:105474

 

Proposed Settlement Letter not honored, by Kalamazoo County Authorities, Corporate Council, CMDA, etc
A settlement or pre-trial conference is a meeting between opposing sides of a lawsuit at which the parties
attempt to reach a mutually agreeable resolution of their dispute without having to proceed to a trial.

exhibit

18 U.S. Code § 1512.Tampering with a witness, or victim, etc,
Section 1512 of Title 18 constitutes a broad prohibition against tampering with a witness, victim or informant. It
proscribes conduct intended to illegitimately affect the presentation of evidence in Federal proceedings or the
communication of information to Federal law enforcement etc See 18 U.S.C. § 1515(a)(1)

Kalamazoo County et, al,

(k)Whoever conspires to commit any offense under this section shall be subject to the same penalties
as those prescribed for the offense the commission of which was the object of the conspiracy.

21 U.S. Code § 846.Attempt and conspiracy
Case 1:20-cv-00794-HYJ-SJB ECF No.1, PagelD.3 Filed 08/21/20 Page 3 of 4

Alonzo Shaffer Request Settlement Conference due to Breach of-contract Regarding proposed settlement Letter

etc,

A settlement conference-meeting between opposing sides in which parties attempt to reach mutually
agreeable resolution of their dispute without proceeding to a trial

600.5807 Damages for breach of contract

 
Case 1:20-cv-00794-HYJ-SJB ECF No.1, PagelD.4 Filed 08/21/20 Page 4 of 4

1.We can settle dispute with Kalamazoo County, Breach of Contract, of Settlement agreement
2.Or Address any errors of Court,Or Both

le Ya A aes fe
7
i325 “y Fok Kidog “Dy. Dog
[Ie

     

This:

Western District of Michigan

Grand Rapids

399 Federal Bldg 110 Michigan St NW
Grand Rapids MI 49503

US Court

wee Ar dell i

| Affirm this US Colirt to take Ati rmativeWe can ACTION
